DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in an interview with John Wakeley on 17 August 2022.

The application has been amended as follows: 

Claim 1 (Examiner Amended) A position detection device comprising:
a main body with a housing that encloses an electronic pen while the electronic pen is accommodated in an accommodation portion included in the housing; and
a planar coil having a rectangular cross-sectional area and disposed adjacent to the accommodation portion at a position at which a direction perpendicular to the rectangular cross-sectional area of the planar coil crosses an axial direction of the electronic pen while the electronic pen is accommodated in the accommodation portion,
wherein the electronic pen has a position indication coil wound in the axial direction of the electronic pen, wherein 
the planar coil includes at least a first side and a second side that is shorter than the first side, wherein, 
while the electronic pen is accommodated in the accommodation portion, the first side of the planar coil extends substantially in parallel to the axial direction of the electronic pen, and wherein 
the planar coil is positioned with respect to the accommodation portion such that, while the electronic pen is accommodated in the accommodation portion , a center of the rectangular cross-sectional area of the planar coil in the axial direction of the electronic pen is displaced with respect to a center of the position indication coil in the axial direction of the electronic pen.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a position detection device, wherein 
the planar coil is positioned with respect to the accommodation portion such that, while the electronic pen is accommodated in the accommodation portion, a center of the rectangular cross-sectional area of the planar coil in the axial direction of the electronic pen is displaced with respect to a center of the position indication coil in the axial direction of the electronic pen.

Claim 11 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a control method for a position detection sensor, wherein 
the planar coil is positioned with respect to the accommodation portion such that, while the electronic pen is accommodated in the accommodation portion, a center of the rectangular cross-sectional area of the planar coil in the axial direction of the electronic pen is displaced with respect to a center of the position indication coil in the axial direction of the electronic pen.

	The most relevant prior art is Lehtinen (US 6518957) in view of Mizuhashi (US 2017/9262102) which teaches a stylus position indicator that uses a position indicator coil, in a position detection device, and a planar coil, in the stylus, to detect when the stylus is housed in the position detection device but does not teach the relative positions of the position indicator coil and the planar coil when the stylus is housed in the position detection device. Prior art was not found teaching the claimed relative positions of the planar coil and the position indicator coil when the stylus is housed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The Examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694